DocuSign Envelope ID: B76A3C51-6C1E-4396-B66B-FA8F8BC2F14F
                Case 2:20-cv-02635-GW-GJS Document 9 Filed 04/20/20 Page 1 of 4 Page ID #:30
                                                                                                                                                              POS-010
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
         CENTER FOR DISABILITY ACCESS
         Raymond G. Ballister, Jr. SBN 111282
         8033 Linda Vista Road Suite 200 , San Diego CA 92111

                 TELEPHONE NO.:      (858) 375-7385    FAX NO. (Optional): (888) 422-5191

      E–MAIL ADDRESS (Optional):     mark@potterhandy.com
          ATTORNEY FOR (Name):       Plaintiff
      CENTRAL      DISTRICT OF CALIFORNIA
        STREET ADDRESS:

           MAILING ADDRESS:

          CITY AND ZIP CODE:

                BRANCH NAME:


          PLAINTIFF/PETITIONER:             Whitaker                                                              CASE NUMBER:

                                                                                                                              2:20-cv-02635-GW-GJS
     DEFENDANT/RESPONDENT:                  N and H Partners, LLC et al
                                                                                                                 Ref. No. or File No.:
                                         PROOF OF SERVICE OF SUMMONS

                                                   (Separate proof of service is required for each party served.)
    1.    At the time of service I was at least 18 years of age and not a party to this action.
    2.    I served copies of:
           a.             summons
          b.              complaint
          c.              Alternative Dispute Resolution (ADR) package
          d.              Civil Case Cover Sheet (served in complex cases only)
          e.              cross-complaint
          f.      X       other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
    3.    a. Party served (specify name of party as shown on documents served):
                Kans USA Inc, a California Corporation;
          b.           Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                       under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                       Agent for Service of Process: ANNA K GENOVA
    4.    Address where the party was served:
          7376 Melrose Ave, Los Angeles, CA 90028
    5.    I served the party (check proper box)
          a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                     receive service of process for the party (1) on (date):                      (2) at (time):
          b.              by substituted service.  On (date): 04/07/2020         at (time): 2:03 pm I left the documents listed in item 2 with or
                          in the presence of (name and title or relationship to person indicated in item 3):
                          Jessy Doe - person in charge
                         (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                          of the person to be served. I informed him or her of the general nature of the papers.

                         (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                          place of abode of the party. I informed him or her of the general nature of the papers.
                         (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                          address of the person to be served, other than a United States Postal Service post office box. I informed
                                          him or her of the general nature of the papers.
                         (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                          at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                          (date): 04/08/2020 from (city): San Diego                    or        a declaration of mailing is attached.
                         (5)              I attach a declaration of diligence     stating actions taken first to attempt personal service.
                                                                                                                                                                 Page 1 of 2

      Form Adopted for Mandatory Use                                                                                                        Code of Civil Procedure, § 417.10
        Judicial Council of California
                                                             PROOF OF SERVICE OF SUMMONS
      POS-010 [Rev. January 1, 2007]
DocuSign Envelope ID: B76A3C51-6C1E-4396-B66B-FA8F8BC2F14F
                Case 2:20-cv-02635-GW-GJS Document 9 Filed 04/20/20 Page 2 of 4 Page ID #:31
          PLAINTIFF/PETITIONER:          Whitaker                                                       CASE NUMBER:


                                         N and H Partners, LLC et al                                                2:20-cv-02635-GW-GJS
     DEFENDANT/RESPONDENT:



    5.    c.            by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                        address shown in item 4, by first-class mail, postage prepaid,

                        (1) on (date):                                             (2) from (city):
                         (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                     to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                        (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

          d.            by other means (specify means of service and authorizing code section):




                        Additional page describing service is attached.

    6.    The "Notice to the Person Served" (on the summons) was completed as follows:
           a.        as an individual defendant. 
           b.        as the person sued under the fictitious name of (specify):
          c.         as occupant.
           d.        On behalf of (specify):       Kans USA Inc, a California Corporation;
                         under the following Code of Civil Procedure section:
                                        416.10 (corporation)                           415.95 (business organization, form unknown)
                                        416.20 (defunct corporation)                   416.60 (minor)
                                        416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                        416.40 (association or partnership)            416.90 (authorized person)
                                        416.50 (public entity)                         415.46 (occupant)
                                                                                       other:
    7.    Person who served papers
          a. Name: Michael Wadlington
          b. Address: 15831 Apollo Pl Gardena, CA 90249
          c. Telephone number: 626 755-0960
          d. The fee for service was: $ 30
          e. I am:
                (1)            not a registered California process server.
                (2)            exempt from registration under Business and Professions Code section 22350(b).
                (3)            a registered California process server:
                               (i)         owner          employee         independent contractor.
                               (ii) Registration No.: 2014111689
                               (iii) County: Los Angeles

     8.            I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                   or
     9.            I am a California sheriff or marshal and I certify that the foregoing is true and correct.

    Date:

          Michael Wadlington
               (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                            (SIGNATURE )




    POS-010 [Rev. January 1, 2007]                                                                                                         Page 2 of 2
                                                         PROOF OF SERVICE OF SUMMONS
DocuSign Envelope ID: B76A3C51-6C1E-4396-B66B-FA8F8BC2F14F
              Case 2:20-cv-02635-GW-GJS Document 9 Filed 04/20/20 Page 3 of 4 Page ID #:32


         Attorney or Party without Attorney (Name and Address):

         CENTER FOR DISABILITY ACCESS
                                                                                 Telephone No.:   (858) 375-7385
         Raymond G. Ballister, Jr. SBN 111282
         8033 Linda Vista Road Suite 200 , San                                     Fax No.:   (888) 422-5191
         Diego CA 92111
         Attorney for Plaintiff
         Insert name of Court, and Judicial District and Branch Court:

         CENTRAL DISTRICT OF CALIFORNIA
         SHORT TITLE CASE:




        PLAINTIFF:           Whitaker
        DEFENDANT:           N and H Partners, LLC et al
                                                                                                         Case No.:
                             3522)2)6(59,&(%<0$,/                                                                2:20-cv-02635-GW-GJS

           1. I am at least 18 years of age, not a party to this action, and I am a resident of or employed in the county
           where the mailing took place.

           2. I served copies of the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED

           3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully
              prepaid, in the United States Mail at San Diego, California, addressed as follows:

                         a. Date of Mailing: 04/08/2020
                         b. Place of Mailing: San Diego, California
                         c. Addressed as follows:
                                                                         KANS USA INC
                                                                         Agent for Service of Process: ANNA K GENOVA
                                                                         7376 Melrose Ave, Los Angeles, CA 90028



           I am readily familiar with this business’s practice for collecting and processing correspondence for
           mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
           ordinary course of business with the United States Postal Service in a sealed envelope with postage fully
           prepaid at San Diego, California in the ordinary course of business.


           "SNBEB1SJNF
           -JOEB7JTUB3E 4UF
           4BO%JFHP $"
             
           "ENJO!"SNBEB1SJNFDPN



           I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
           correct.


                             04/08/2020
           Executed on: _____________________                                    Signature: ______________________________________



                                                                          PROOF OF SERVICE BY MAIL
DocuSign Envelope ID: B76A3C51-6C1E-4396-B66B-FA8F8BC2F14F
            Case 2:20-cv-02635-GW-GJS Document 9 Filed 04/20/20 Page 4 of 4 Page ID #:33
                           Whitaker v. N and H Partners, LLC et al
            CaseName:________________________________________________

            CaseNumber:______________________________________________
                             2:20-cv-02635-GW-GJS


                                                  DOCUMENTSSERVED

✔ SUMMONS&PROOFOFSERVICE                                   &Z'/^dZd/KE/E&KZDd/KE,EKhd
✔ COMPLAINT&CIVILCOVERSHEET                                 KZZ^dd/E'^DE'DEdKE&ZE
    INSTRUCTIONSONHOWTOCOMPLETETHECOVERSHEET
                                                                 EKd/K&^^^/'EDEdʹhE>/D/d/s/>^
    VERIFICATION
                                                                 sK>hEdZz&&//Ed>/d/'d/KE^^d/Wh>d/KE^
✔ CIVILCASECOVERSHEETADDENDUMANDSTATEMENTOF
    LOCATION                                                    ^d/Wh>d/KEͲZ>zKZ'E/^d/KE>Dd/E'

✔ NOTICETOPARTIESOFCOURT–DIRECTEDADRPROGRAM             ^d/Wh>d/KEʹ/^KsZzZ^K>hd/KE
✔ CERTIFICATIONANDNOTICEOFINTERESTEDPARTIES                /E&KZD>/^KsZzKE&ZE
✔ NOTICEOFASSIGNMENTTOUNITEDSTATESJUDGES                  ^d/Wh>d/KEEKZZʹDKd/KE^/E>/D/E
    NOTICETOCOUNSEL
    ATTENTION:NEWCVILACTIONS
                                                             ✔   s/^KZz/E&KZDd/KE&KZh/>/E'KtEZ^EdEEd^
                                                                 ΀WZ>/&KZE//s/>Kϱϱ͘ϯ;Ϳ;ϭͿ;Ϳ΁
    DEMANDFORJURYTRIAL
                                                             ✔   s/^KZzEKd/dK&EEd΀WZ>/&KZE//s/>K
✔ NOTICETOPARTIES:COURTPOLICYONSETTLEMENT          ϱϱ͘ϱϰ;Ϳ;ϭͿ΁
    ANDUSEOFALTERNATIVEDISPUTERESOLUTION(ADR)
                                                             ✔   EKd/K&^dzΘZ>zs>hd/KEKE&KZ:K/Ed/E^Wd/KE;ŝƐĂďŝůŝƚǇĐĐĞƐƐ
    ORDERRESTATUS(PRETRIALSCHEDULING)CONFERENCE           >ŝƚŝŐĂƚŝŽŶͿ

    NOTICEOFAVAILABILITYOFAMAJISTRATEJUDGETO         ✔   &EEd͛^WW>/d/KE&KZ^dzΘZ>zs>hd/KEKE&ZEWZ/s/>
                                                                 Kϱϱ͘ϱϰKZ:K/Ed/E^Wd/KE
    EXERCISEJURISDICTIONANDAPPEALINSTRUCTIONS
                                                                 Kd,Z
    NOTICEOFAVAILABILITYͲVOLUNTARYDISPUTERESOLUTION
    STIPULATIONTOELECTREFFERALOFACTIONTOVOLUNTARY
    DISPUTERESOLUTIONPROGRAM(VDRP)
    ORDERREQUIRINGJOINTSTATUSREPORT
    ORDERREFILINGREQUIREMENTS
    ORDERSETTINGMANDATORYSCHEDULINGCONFERENCE
    STANDINGORDERREGARDINGCASEMANAGEMENTINALL
    CIVILCASES
    SCHEDULINGORDERFORCASESASSERTINGDENIALOFRIGHT
    OFACCESSUNDERAMERICANSWITHDISABILITIESACT
    CIVILMINUTES–GENERAL
    SETTLEMENTCONFERENCEPROCEDURES
    STANDINGORDERFORALLJUDGESOFTHENORTHERN
    DISTRICTOFCALFORNIA
    CONSENTTOPROCEEDBEFOREAUNITEDSTATEMAJISTRATE
    JUDGE
